DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/22 has been entered.

Response to Arguments
Applicant’s arguments, filed 03/07/22, with respect to the rejection of claims 1-37 under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2015/0119563) in view of Laugharn et al. (US 2015/0132762) have been fully considered and are persuasive.  Applicant has canceled claims 1-37 and provided new claims 38-63.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 38, 48 and 58 are rejected. Claim 38 recites the limitation “the bead retaining tube accommodates 1-25 beads of the beads per ml of volume” in lines 7-8.  Claim 48 recites the limitation “the number of beads being no more than 25 beads/ml volume” in lines 5-6.  Claim 58 recites the limitation “the bead containing tube accommodates 1-25 beads of the beads per mL of volume” in lines 7-8.  Claims 38, 48, and 54 are rejected based on the highlighted phrases directed to the “beads per mL of volume”.  The Examiner submits it is unclear as to what volume is being referred to in the limitation of the claim(s).  Is it the volume of the centrifuge tube? The bead retaining tube?  The DNA solution? 
Claim 54 is also rejected for other reasons. Claim 54 recites the limitations "the high molecular weight DNA" and “the DNA solution” in line 13 and also the limitation “the DNA coated beads” in lines 15-16.  There is insufficient antecedent basis for these limitations in the claim. Claim 54 recites a method for purifying high molecular weight DNA from a solution, but does not recite a step of providing the sample containing the DNA solution with the high molecular weight DNA of interest.  Therefore, it is unclear how DNA may be precipitated as recited in step (b) of the method. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-43 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 6,221,655) in view of Nova et al. (US 2007/0248957).  Fung teaches a spin filter assembly for isolation and recovery of biological compounds.  
Regarding claim 38, 39, and 40 – Fung teaches a kit for isolating compounds. As shown in Figures 1-4, Fung teaches a centrifuge tube (2) and a bead retaining tube (1).  The bead retaining tube (1) has dimensions suitable for fitting into a top portion of the centrifuge tube without touching the bottom of the centrifuge tube and includes a filter frit with a plurality of exit openings that retains a solid support bead while allowing other material to pass. Fung teaches a purification kit which includes the solid support beads in column 6, line 65 – column 7, line 7. With respect to the limitation of “the bead retaining tube accommodates 1-25 beads of the beads per ml of volume”, the Examiner submits the beads have not been positively recited in the claim.  The term “accommodates” simply means “to provide space for” 1-25 beads per ml volume and does not include the beads.  Fung does not teach a bead diameter of greater than 1 mm.
Nova teaches solid support materials such as beads that contain remotely addressable and programmable recording devices.  The solid supports may be used in the purification of target materials such as proteins and nucleic acid.  The memory devices on the support beads record data related to the compounds on the bead. See Abstract; Figures 1-8 and 18; and Paragraphs 0016-0057 and 0081-0142, especially Paras 0081-0084. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the solid support beads having a memory from Nova with the device of Fung.  One of ordinary skill in the art at the time would add the support beads to Fung in order to provide a trackable solid support having a memory element that contains information about the support and compound on the support as taught by Nova. 
Regarding claims 41, 42, and 43 – Nova teaches beads comprised of spherical or irregular particles of greater than 1 mm diameter in Paragraphs 0081-0084. 
Regarding claims 45, 46, and 47 – Fung discloses elution, washing and lysis buffers in column 7, lines 1-47 and the Examples. 
 
Claims 44 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 6,221,655) in view of Nova et al. (US 2007/0248957), and further in view of Perlman (US 5,620,662). Fung and Nova, as combined above in Paragraphs 13-17, teach every element of claims 44 and 48 except for the retaining structure on the sidewall of the bead retaining tube.  
Regarding claims 44 and 48 –Perlman teaches a centrifuge tube having reagent storage cavities.  The device is best shown in Figures 2A-2B and described in columns 2-3. As shown in Figures 2A-2B, the centrifuge tube of Perlman includes a plurality of pockets (32) with a cavity (31) on the sidewall for holding preloaded reagent compounds. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the sidewall pockets from Perlman with the combined device of Fung and Nova.  One of ordinary skill in the art at the time would add the sidewall pockets to the combined device of Fung and Nova in order to provide preloaded reagents as taught by Perlman. 
Regarding claim 49 – Fung discloses a lip (10) on the top opening (7) of the bead retaining tube (1) that engages with the entrance of the centrifugation tube.
Regarding claim 50 – Nova teaches beads having a diameter of greater than 1 mm in Paragraphs 0081-0084. 

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 6,221,655) in view of Nova et al. (US 2007/0248957), and Perlman (US 5,620,662) and further in view of Suh et al. (US 2015/0119563). Fung, Nova, and Perlman, as combined above in Paragraphs 18-21 teach every element of claims 51-53 except for the beads coated with high molecular weight DNA.
Suh teaches a device and method for nucleic acid purification.  The device is best shown in Figures 1-2 and described in general in 0077-0179.  Suh teaches a composition comprising beads (184) used in nucleic acid separation in Paragraphs 0108-0111, a DNA precipitant in Paragraphs 0126-0127, and an elution buffer in Paragraphs 0151-0155. The Examiner notes Suh teaches the use of genomic DNA from plants and animals which would inherently include high molecular weight DNA in Paragraphs 0138 and 0166.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the beads and high molecular weight DNA along with the precipitant and elution compounds used in purifying DNA from Suh with the combined teachings of Fung, Nova, and Perlman.  One of ordinary skill in the art at the time would add the high molecular weight DNA beads and purification compounds to the combined teachings of Fung, Nova, and Perlman in order to purify high molecular weight DNA as taught by Suh. 

Allowable Subject Matter
Claims 54-63 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claim 54 recites a method for purifying high molecular weight DNA having a combination of steps (a)-(g) that are not taught or suggested by the cited prior art. However, the claims are rejected as unclear.  See Paragraphs 4-8 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 6, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798